Appeal by the defendant from a judgment of the Supreme Court, entered in the Bronx county clerk’s office on September 12, 1940, upon a verdict in favor of the plaintiff and from so much of an order entered in said clerk’s office on August 21, 1940, as denies defendant’s motion to set aside the verdict and for a new trial.
Judgment, and the order so far as appealed from, affirmed, with costs. No opinion.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to reverse and dismiss the complaint in opinion.